Title: From Thomas Jefferson to Bernard Peyton, 16 November 1824
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monticello
Nov. 16. 24.
I inclose you blanks for renewal at the banks. I draw on you this day in favor of Jacobs & Raphael for D209.c29 and I shall be glad to recieve the state of my acct with you that I may make preparation in time for your emergency.Affectly yoursTh: J.Nov. 17. after writing the above I sent the notes for renewal to Tufton to be endorsed by Jefferson. he had just set out to Bedford. they  are therefore detained till his return when they shall be forwarded.